PER CURIAM:
Eduardo Benavides, a federal prisoner, appeals the district court’s orders denying his motions to reconsider the court’s denial of relief on his petition filed under 28 U.S.C. § 2241 (West 2006 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Benavides v. Mitchell, No. 2:09-cv-02798-JFA (D.S.C. Aug. 25, 2010, Oct. 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.